DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claim recites the language “the skill level acquiring unit;” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claims 2-4, the claims are rejected based on their dependencies on claim 5 above.

	Regarding claims 19 and 22, the term “low” in claims 19 and 22 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claims 20 and 21, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim currently depends on claim 9, which is a canceled claim.  In an effort to advance prosecution, Examiner is interpreting this claim to be dependent on independent claim 12 instead. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2017/0365165 A1, hereinafter Landfors) in view Thompson et al. (Kelsey R. Thompson, Amy M. Johnson, Jamie L. Emerson, Jeffrey D. Dawson, Erwin R. Boer, Matthew Rizzo, Distracted driving in elderly and middle-aged drivers, Accident Analysis & Prevention, Volume 45, 2012, Pages 711-717, ISSN 0001-4575, https://doi.org/10.1016/j.aap.2011.09.040., ..
	Examiner notes independent claim 5 will be presented first, as claims 2-3 are dependent claims that rely on claim 5.

Regarding claim 5, Landfors teaches:
A control apparatus for a vehicle (see at least title, abstract, disclosing a system, i.e. an apparatus), the control apparatus comprising:
a skill level acquiring device configured to acquire a driving skill level of a driver of a first vehicle other than a second vehicle by using a communication device, the second vehicle being an own vehicle (see at least Fig. 2, element 103, [0046], disclosing a statistical data deriving unit, i.e. a skill level acquiring device, that derives the statistical data, i.e. skill level, of vehicle 3 from the cloud; Fig. 1, disclosing an own vehicle 2 and another vehicle 3; see also [0048], disclosing statistical data 8 may comprise driving behavior data associated with at least one other vehicle 3 or vehicle driver 3; see also [0024]; see also [0010], disclosing the vehicle and/or the mobile device may communicate with remote servers which wirelessly communicate with other vehicles.);
 an inter-vehicle distance controller configured to control an inter-vehicle distance from the first vehicle to the second vehicle on a basis of the driving skill level acquired by the skill level acquiring unit (see at least [0010], disclosing the "driver support threshold adapting system" may be an ECU, i.e. at least a controller and "The safety margin threshold may thus indicate for instance a set time gap or distance, e.g. to a preceding vehicle, or indicate a set distance to a nearby e.g. vehicle at which the driver support function associated with the safety .
a skill level determining device configured to perform determination of a driving skill level of a driver of the second vehicle (see at least Fig. 1, element 103, [0046], disclosing a statistical data deriving unit, i.e. a skill level acquiring device, that derives the statistical data, i.e. skill level, of ego vehicle 2, i.e. the second vehicle) 
Landfors does not explicitly teach:
by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle at a time when the second vehicle is traveling in a straight road; and
However, in the same field of endeavor, determining vehicle driver skill, Thomson teaches:
determination of a driving skill level of a driver… by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle (see at least pg. 712-713, section 2.2.2, disclosing using standard  at a time when the second vehicle is traveling in a straight road (see at least pg. 712, section 2.2.2, disclosing tests were performed on road segments with similar traffic density and road profile, i.e. straight road); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the skill determination of Landfors to incorporate the use of standard deviation of later acceleration while traveling on a straight road, as taught by Thompson.  One would have been motivated to make this modification due to higher lateral acceleration variability tending to result from stronger steering corrections, as suggested by Thompson in at least pg. 713, section 2.2.2. Therefore, measuring and utilizing standard deviation in lateral acceleration would provide a more reliable assessment of skill in drivers.
Furthermore, Landfors does not explicitly teach:
and a transmission process device configured to transmit, to the first vehicle via the communication device, a result of the determination performed by the skill level determining unit.
However, in the same field of endeavor, vehicle control, Patsiokas teaches:
and a transmission process device configured to transmit, to the first vehicle via the communication device, a result of the determination performed by the skill level determining unit (See at least Fig. 3; [0013], disclosing a V2V processor system, i.e. at least a transmission process device; [0181], disclosing if a driver of lower skill is operating the vehicle, following distance, passing speeds, and ranges may be indicated to other surrounding drivers; [0183]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the communication device of Landfors to 

Regarding claim 2, the combination of Landfors, Thompson, and Patsiokas teaches:
The control apparatus according to claim 5,…
Furthermore, Landfors teaches adjusting the safety margin threshold based on the statistical driving style safety indicators in order to increase safety (see at least [0051] of Landfors).
Landfors does not explicitly teach:
… wherein the inter-vehicle distance controller is configured to cause the inter-vehicle distance to be greater as the acquired driving skill level is lower.
However, it would have been obvious to one of ordinary skill in the art to try to increase the inter-vehicle distance, choosing from a finite number of predictable solutions (see MPEP 2143), i.e. increasing the gap or decreasing the gap.  One would have been motivated to make this modification in order to increase safety and convenience of the vehicle occupants, as disclosing by Landfors in at least [0052].

Regarding claim 3, the combination of Landfors, Thompson, and Patsiokas teaches:
The control apparatus according to claim 5, wherein the first vehicle is preceding the second vehicle (Landfors: see at least Fig. 1, disclosing the first vehicle is preceding the second).

Regarding claim 6, the combination of Landfors, Thompson, and Patsiokas teaches:
The control apparatus according to claim 5, wherein the transmission process device is configured to transmit the result of the determination to the first vehicle and prompt the first vehicle to change a setting of the inter-vehicle distance (Patsiokas: see at least [0184], disclosing a vehicle with a poor score, i.e. poor skill level, could alert neighboring cars to follow at a greater distance or to avoid unsafe vehicles, i.e. at least a setting of inter-vehicle distance; see also [0162-0170], disclosing UBI data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Landfors to incorporate transmission of a skill determination result to surrounding vehicles, and therefore adjust a setting of the inter-vehicle distance, as taught by Patsiokas.  One would have been motivated to make this modification in order to avoid potential risks, as taught by Patsiokas in at least [0181].

Regarding claim 7, the combination of Landfors, Thompson and Patsiokas teaches:
The control apparatus according to claim 5, wherein the first vehicle is following the second vehicle (Patsiokas: see at least [0184], disclosing a vehicle with a poor score, i.e. poor skill level, could alert neighboring cars to follow at a greater distance or to avoid unsafe vehicles, i.e. the vehicle receiving the transmission, i.e. the first vehicle, is following the transmitting vehicle, i.e. the second vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Landfors to incorporate transmission of a skill determination result to surrounding vehicles, including following vehicles, as taught by Patsiokas.  One would have been motivated to make this modification in order to avoid potential risks, as taught by Patsiokas in at least [0181].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors in view of Thompson, Patsiokas, and further in view of Chan et al. (US 10,173,667 B2, hereinafter Chan).

Regarding claim 4, the combination of Landfors, Thompson, and Patsiokas teaches:
Regarding claim 4, Landfors teaches:
The control apparatus according to claim 3,…
Landfors does not explicitly teach:
wherein the inter-vehicle distance controller is configured to cause the inter-vehicle distance to be longer when the second vehicle is performing automatic driving.
However, in the same field of endeavor, autonomous vehicle control, Chan teaches:
wherein the inter-vehicle distance controller is configured to cause the inter-vehicle distance to be longer when the second vehicle is performing automatic driving (see at least Col. 4, lines 21-29, disclosing increasing the vehicle following distance while the vehicle is in robotic driving mode, i.e. performing self-driving).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention, to have modified the system of Landfors to incorporate increasing the following distance during self-driving, as taught by Chan.  One would have been motivated to make this modification in order to provide a better experience for the user, thus increasing comfort, as taught by Chan in at least Col. 4, lines 27-29.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors in view of Thompson, Patsiokas and further in view of Yan (US 2020/0023839 A1).

Regarding claim 8, the combination of Landfors, Thompson and Patsiokas teaches:
The control apparatus according to claim 7,…
The combination does not explicitly teach:
wherein the transmission process device is configured to transmit the result of the determination to the first vehicle when the automatic driving of the second vehicle is stopped.
However, in the same field of endeavor, autonomous vehicle control, Yan teaches:
wherein the transmission process device is configured to transmit the result of the determination to the first vehicle when the automatic driving of the second vehicle is stopped (see at least [0017], disclosing vehicle 12B, i.e. the first vehicle, may be manually driven, i.e. automatic driving is off or stopped; [0018], disclosing the vehicle 12A, i.e. the first vehicle, may receive an individual driving behavior model, i.e. a result of the skill determination, from vehicle 12B).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the apparatus of Landfors to incorporate receiving a behavior model or skill level determination from a manual driver, as taught by Yan.  One would have been motivated to make this modification in order to allow for another vehicle to generate a motion plan specific to the driving style, skill level, and comfortability of the manually driven vehicle, as taught by Yan in at least [0060], thus increasing safety.

Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Thompson, and further in view of Kokido et al. (US 2021/0269055 A1).
Examiner notes claim 12 will be presented first, as the claim is in independent form.

Regarding claim 12, Yan teaches:
A control apparatus for a vehicle (see at least Abstract, Fig. 1, disclosing a system, i.e. an apparatus), the control apparatus comprising:
a skill level acquiring device configured to acquire a driving skill level of a driver of a first vehicle other than a second vehicle by using a communication device, the second vehicle being an own vehicle (see at least Fig. 1; [0020], disclosing a processor 22, i.e. at least a skill level determining device, that generates an individual driving behavior, i.e. a skill level, of manually driven vehicle 12B, i.e. a first vehicle.  The individual driving behavior is communicated to autonomous vehicle 12A, i.e. a second vehicle being the own vehicle; see also [0060], disclosing the individual driving behavior model is indicative of driver skill level; see also [0023]; Fig. 1, disclosing a communications module 52);
a lane change device configured to perform lane change of the second vehicle when a predetermined condition based on the driving skill level acquired by the skill level acquiring device is satisfied (see at least [0077], disclosing a controller 20, i.e. at least a lane change device, that causes the autonomous vehicle 12A, i.e. the second vehicle, to change lanes; [0079], disclosing the controller inputs a minimum distance from the first vehicle 12B to perform a lane change based on driving behavior of 12B).
a skill level determining device configured to perform determination of a driving skill level of a driver of the second vehicle (see at least Fig. 1, element 43, [0051], disclosing a 
Yan does not explicitly teach:
by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle at a time when the second vehicle is traveling in a straight road; and
However, in the same field of endeavor, determining vehicle driver skill, Thomson teaches:
determination of a driving skill level of a driver… by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle (see at least pg. 712-713, section 2.2.2, disclosing using standard deviation of the lateral accelerometer (“SD lateral acceleration”) in a skill comparison test; see also table 2-4) at a time when the second vehicle is traveling in a straight road (see at least pg. 712, section 2.2.2, disclosing tests were performed on road segments with similar traffic density and road profile, i.e. straight road); and

Furthermore, Yan does not explicitly teach:
…further comprising a contact time period estimating device configured to estimate a contact time period, the contact time period being a period of time to a time at which the second vehicle comes into contact with the first vehicle when the lane change is to be performed, wherein the predetermined condition is satisfied when the contact time period is equal to or greater than a predetermined time period.
However, in the same field of endeavor, vehicle lane changing, Kokido teaches:
…further comprising a contact time period estimating device configured to estimate a contact time period, the contact time period being a period of time to a time at which the second vehicle comes into contact with the first vehicle when the lane change is to be performed, wherein the predetermined condition is satisfied when the contact time period is equal to or greater than a predetermined time period (see at least [0049], disclosing a collision time detecting unit 5e, i.e. contact time period estimating device.  See also [0054], [0059], disclosing outputting a warning when the collision time of the approaching vehicle is less than a reference time).


Regarding claim 10, the combination of Yan, Thompson and Kokido teaches:
The control apparatus according to claim 12, wherein the first vehicle is traveling side by side with the second vehicle (Yan: see at least [0087], disclosing receiving an individual driving behavior model for a driver traveling alongside, i.e. side by side, of the second vehicle 12A).

Regarding claim 11, the combination of Yan, Thompson and Kokido teaches:
 The control apparatus according to claim 10, wherein the lane change device is configured to perform the lane change of the second vehicle to cause the second vehicle to travel in front of the first vehicle (Yan: see at least Fig. 5, disclosing the second vehicle 12A merges into the next lane in front of the first vehicle 12B).

Regarding claim 13, the combination of Yan, Thompson and Kokido teaches:
The control apparatus according to claim 12, wherein the lane change device is configured to change the predetermined time period on a basis of the acquired driving skill level (Yan: see at least [0077-0079], disclosing determining whether to merge based on the individual driving model of vehicle 12B, including the minimum distance required to merge, i.e. the minimum distance or time to collision is different from vehicle to vehicle depending on the .
Specifically, from the teachings of Kokido, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the lane change unit of Yan to use the technique of calculating a collision time, as taught by Kokido, and therefore adjust the collision time in the same way as adjusting the threshold distance required, as taught by Yan.  As would be understood by one of ordinary skill in the art, a change in distance would result in a change in a change in collision time.  One would have been motivated to make this modification in order to prevent a potential collision with another vehicle, thereby increasing safety.

Regarding claim 14 the combination of Yan, Thompson, and Kokido teaches:
The control apparatus according to claim 13,…
The combination does not explicitly teach:
…wherein the lane change device is configured to cause the predetermined time period to be longer as the acquired driving skill level is lower.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try - choosing from a finite number of identified, predictable solutions (See MPEP 2143), i.e. to have the predetermined time period be either proportional or inversely proportional to the acquired driving skill level.  One would have been motivated to make this modification in order to prevent a collision and increase safety.

Regarding claim 16, modified Yan teaches:
The control apparatus according to claim 9, wherein the lane change device is configured to perform the lane change when the second vehicle is performing automatic driving (Yan: see at least [0017], disclosing vehicle 12A, i.e. the second vehicle, may be an autonomous vehicle).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Thompson, Kokido, and further in view of Suzuki (US 9,718,473 B2).

Regarding claim 15, the combination of Yan , Thompson and Kokido teaches:
The control apparatus according to claim 12,…
The combination does not explicitly teach:
wherein the lane change device is configured to accelerate the second vehicle on a condition that the contact time period is shorter than the predetermined time period and a vehicle speed of the first vehicle is lower than a vehicle speed of the second vehicle,
and perform the lane change when the contact time period becomes equal to or longer than the predetermined time period after the second vehicle is accelerated.
However, in the same field of endeavor, vehicle control, Suzuki teaches:
wherein the lane change device is configured to accelerate the second vehicle on a condition that the contact time period is shorter than the predetermined time period (see at least Figs. 5A-B; Col. 13, lines 53-55, disclosing an inter-lateral adjacent vehicle distance is smaller than a threshold value, i.e. a predetermined contact time is shorter than the predetermined time and a vehicle speed of the first vehicle is lower than a vehicle speed of the second vehicle (Col. 14, lines 5-9, disclosing the vehicle A1, i.e. the second vehicle is traveling on a higher speed than the adjacent lane "B," i.e. the first vehicle is slower than the second vehicle),
and perform the lane change when the contact time period becomes equal to or longer than the predetermined time period after the second vehicle is accelerated (see at least Col. 12, lines 30-35, disclosing a lane change is executable when the vehicle distance is above the threshold; see also Col. 14, lines 12-23, disclosing the above cited process can occur after vehicle A1 has passed vehicle B31, i.e. after the acceleration).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the lane change taught by Yan and Kokido to incorporate accelerating the second vehicle when a lane change cannot safely be performed, as taught by Suzuki.  One would have been motivated to make this modification in order to prevent the vehicle from waiting at a position where a lane change is not possible, as suggested by Suzuki in at least Col. 1, lines 43-48.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Thompson, and further in view of Ozeki et al. (US 2004/0105053 A1, hereinafter Ozeki).

Regarding claim 19, Yan teaches:
A vehicle comprising: 
a vehicle sensor (see at least Fig. 1, element 58, disclosing operation sensors) configured to acquire information, via a network in the vehicle (see at least [0023], disclosing a controller area network), from sensors installed in the vehicle, the information regarding at least an acceleration of the vehicle (see at least [0041], disclosing the vehicle operation sensors include an accelerometer to measure a current acceleration level of the vehicle);
 a steering angle sensor configured to detect a rotation angle of a steering wheel of the vehicle (see at least [0042], disclosing a steering system 46, which generates data indicative of steering wheel positions cause by the driver); 
an output device configured to output information to outside of the vehicle (see at least Fig. 1, element 16; [0030], disclosing a mobile device; Alternatively, see at least Fig. 1, element 60; [0045], disclosing and HMI display); and
a controller configured to be coupled with the vehicle sensor, the steering angle sensor, and the display (see at least Fig. 1, element 20, disclosing a controller), wherein 
the controller is configured to: determine whether a driving skill level of a driver of the vehicle is low (see at least Fig. 1, element 43, [0051], disclosing a behavior definition 42 define a potential driving behavior such as driver skill level.  The behavior definitions are part of the controller 20) by using at least one of
Yan does not explicitly teach:
by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle at a time when the second vehicle is traveling in a straight road; and
However, in the same field of endeavor, determining vehicle driver skill, Thomson teaches:
determination of a driving skill level of a driver… by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle (see at least pg. 712-713, section 2.2.2, disclosing using standard deviation of the lateral accelerometer (“SD lateral acceleration”) in a skill comparison test; see also table 2-4) at a time when the second vehicle is traveling in a straight road (see at least pg. 712, section 2.2.2, disclosing tests were performed on road segments with similar traffic density and road profile, i.e. straight road); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the skill determination of Yan to incorporate the use of standard deviation of later acceleration while traveling on a straight road, as taught by Thompson.  One would have been motivated to make this modification due to higher lateral acceleration variability tending to result from stronger steering corrections, as suggested by Thompson in at least pg. 713, section 2.2.2. Therefore, measuring and utilizing standard deviation in lateral acceleration would provide a more reliable assessment of skill in drivers.
Furthermore, Yan does not explicitly teach:
output information including that the driver is the non-skilled driver toward outside of the vehicle when determined that the driving skill level of the driver is low.
However, in the same field of endeavor, vehicles, Ozeki teaches:
output information including that the driver is the non-skilled driver toward outside of the vehicle when determined that the driving skill level of the driver is low (see at least [0197], disclosing the display device disposed at a rear or side glass plate of the vehicle, i.e. toward outside and visible from the outside, that may display a learner driver, i.e. a non-skilled driver).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle of Yan to incorporate the display taught by Ozeki.  One would have been motivated to make this modification in order send a message such as an alarm information to the driver of a vehicle behind the vehicle, as taught by Ozeki in at least [0197], thus increasing safety.

Regarding claim 20, the combination of Yan, Thompson and Ozeki teaches:
The vehicle according to claim 19, wherein the output device is a display arranged at a position visible from outside of the vehicle (Ozeki: see at least [0197], disclosing the display device disposed at a rear or side glass plate of the vehicle, i.e. toward outside and visible from the outside), and 
the controller is configured to enable the output device to display information including that the driver is the non-skilled driver toward outside of the vehicle (Ozeki: see at least [0197], disclosing the display device disposed at a rear or side glass plate of the vehicle, i.e. toward outside and visible from the outside, that may display a learner driver, i.e. a non-skilled driver).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Thompson, Ozeki, and further in view of Patsiokas.

Regarding claim 21, the combination of Yan, Thompson and Ozeki teaches:
The vehicle according to claim 19, 
The combination does not explicitly teach:
wherein the output device is a transmission process device configured to transmit, to a vehicle around the vehicle via a communication device, information including that the driver is the non- skilled driver toward outside of the vehicle.
However, in the same field of endeavor, vehicle control, Patsiokas teaches:
wherein the output device is a transmission process device configured to transmit, to a vehicle around the vehicle via a communication device, information including that the driver is the non- skilled driver toward outside of the vehicle (See at least Fig. 3; [0013], disclosing a V2V processor system, i.e. at least a transmission process device; [0181], disclosing if a driver of lower skill is operating the vehicle, following distance, passing speeds, and ranges may be indicated to other surrounding drivers; [0183]).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors in view of Thompson.

Regarding claim 22, Landfors teaches:
A vehicle comprising: 
a communication device configured to communicate with a second vehicle traveling in front of the vehicle (see at least [0010], disclosing cloud-based communication between vehicles) 
a controller configured to be coupled with the communication device (see at least [0010], disclosing an ECU, i.e. a controller), wherein the controller is configured to: 
acquire information, by using the communication device, from the second vehicle, the information including a driving skill level of a driver of the second vehicle (see at least Fig. 1, element 103, [0046], disclosing a statistical data deriving unit that derives the statistical data, i.e. skill level, of vehicle 3, i.e. the vehicle travelling in front.  The vehicle receives driving behavior data 8 which comprises driving behavior data 7 from vehicle 3, i.e. the second vehicle), 
…and control to the vehicle to increase an inter-vehicle distance from the vehicle to the second vehicle when the driving skill level of the driver of the second vehicle on a basis of the information is low (see at least [0010], disclosing the "driver support threshold adapting system" may be an ECU, i.e. at least a controller and "The safety margin threshold may thus indicate for instance a set time gap or distance, e.g. to a preceding vehicle, or indicate a set distance to a nearby e.g. vehicle at which the driver support function associated with the safety margin threshold should be activated"; see at least [0039-0040], disclosing a threshold adjusting unit that adjusts the safety margin threshold; See [0051], disclosing the support threshold adapting system adjusts a safety margin threshold based on the statistical driving).
Landfors does not explicitly teach:
by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle at a time when the second vehicle is traveling in a straight road; and
However, in the same field of endeavor, determining vehicle driver skill, Thomson teaches:
determination of a driving skill level of a driver… by using at least one of
a first standard deviation calculated on a basis of a steering angular velocity or a steering angular acceleration in a driving state at a time when the second vehicle is traveling on a curved road, and
 a second standard deviation calculated on a basis of a lateral acceleration to a traveling direction of the second vehicle (see at least pg. 712-713, section 2.2.2, disclosing using standard  at a time when the second vehicle is traveling in a straight road (see at least pg. 712, section 2.2.2, disclosing tests were performed on road segments with similar traffic density and road profile, i.e. straight road); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the skill determination of Landfors to incorporate the use of standard deviation of later acceleration while traveling on a straight road, as taught by Thompson.  One would have been motivated to make this modification due to higher lateral acceleration variability tending to result from stronger steering corrections, as suggested by Thompson in at least pg. 713, section 2.2.2. Therefore, measuring and utilizing standard deviation in lateral acceleration would provide a more reliable assessment of skill in drivers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-8, 10-16, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s remarks regarding claim interpretation under 35 U.S.C. 112(f), the Examiner notes the claims are no longer being interpreted under 112(f) in accordance with Applicant’s request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664